           Case 2:13-cr-00439-KJD-VCF Document 574 Filed 06/25/20 Page 1 of 1



 1                     UNITED STATES DISTRICT COURT
 2                          DISTRICT OF NEVADA
                                                     -oOo-
 3
     UNITED STATES OF AMERICA,                        )
 4                                                    )
                    Plaintiff,                        ) 13-cr-00439-KJD-VCF-4
                                                      )
 5
                                                      ) ORDER
            vs.                                       )
 6                                                    )
     SEAN FINN,                                       )
 7                                                    )
                    Defendant.                        )
 8                                                    )

 9                                               ORDER

10          Based upon the stipulation of the parties, and good cause appearing therefore, it is

11   ORDERED that the sentencing hearing currently scheduled for July 14, 2020 be vacated and

12                 September ____,
     continued to _________    1 2020, at the hour of ______                  4A
                                                      9:00 a.m. in Courtroom _____.

13          IT IS FURTHER ORDERED that the parties shall have to and including ________ 10
                                                                               August ___,

14   2020 to submit written objections to the draft Presentence Investigation Report (PSR).

15

16   DATED this 25th
                ___ day of June, 2020.

17

18                                               ___________________________________
                                                 KENT J. DAWSON
19                                               UNITED STATES DISTRICT JUDGE

20

21

22

23

24
                                                 3
